DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Prommersberger et al. (US 20090001122 A1) in view of Ebersole et al. (US 20100087840 A1) and further in view of Hess et al. (US 20090001121 A1).
Regarding claim 18, Prommersberger et al. discloses a staple cartridge (figs. 1-2) for stapling the tissue of a patient, comprising: a cartridge body (104), wherein staple cavities (108, fig. 2) are defined in said cartridge body; staples removably positioned in said staple cavities [0005, 0019, 0050, 0072]; and a biocompatible tissue thickness compensator (150/350) releasably secured relative to said cartridge body, wherein said biocompatible tissue thickness compensator comprises: 
a first thickness (fig. 3); 
a second thickness wherein said first thickness is different than said second thickness (fig. 3); and 
cavities (380/381 form cavities portions and layers are porous that don’t extend vertically) defined in said biocompatible tissue thickness compensator ([0021-0049], figs. 1-3 and teaches having holes 390 extend through both layers [0050] and shows in fig. 5 pores/openings arranged only partially across the buttress, ([0015-0017], fig. 5). 
Prommersberger et al. fails to explicitly disclose the cavities extend entirely through said first thickness and extend partially through said second thickness.
Ebersole et al. teaches having a buttress/adjunct/compensator/implantable layer (40/50) with different thickness portions (54/52/58, fig. 4) cavities/openings/holes (32/42/52/62) extend entirely through said first thickness/dimension/depth and/or extend partially through a second thickness/dimension/depth (staples 56 extend all the way through form a cavities/openings/holes that all the way through [0051-0085], figs. 1-6). 
Ebersole et al. states:  “etching described above may be on one or more surfaces of an article [0051]… depth of the etching may be any depth such that the article is not completely perforated by the etching. For example, the etch depth may be from about 5% to about 90% of the thickness "t" of the article (i.e., FIG. 2A). The diameter or width of the etching may similarly vary” [0052]
Hess et al. teaches having a single layer buttress (600) having cavities (620) extend entirely through the thickness ([0229-0231], figs. 122-127).
Given the suggestion and teachings of Prommersberger et al. to have a multilayer buttress/adjunct/compensator/implantable layer with pores/cavities/openings/holes that extend entirely through the vertical dimension/thickness/depth and reinforcement members within a layer that form cavities/openings/holes that do not extend all the way through vertically, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the buttress/adjunct/compensator/implantable layer with having the cavities extend entirely through said first thickness and extend partially through said second thickness for holding medicine, aiding in cutting, and/or for having different thickness in portions of the buttress/adjunct/compensator/implantable layer as taught by Ebersole et al. and Hess et al.
Regarding claim 25, Prommersberger et al. discloses a staple cartridge (figs. 1-2) for stapling the tissue of a patient, comprising: a cartridge body (104), wherein staple cavities (108, fig. 2) are defined in said cartridge body; staples removably positioned in said staple cavities [0005, 0019, 0050, 0072]; and an implantable layer (150/350) releasably secured relative to said cartridge body, wherein said implantable layer comprises: 
a first depth (fig. 3);
a second depth wherein said first depth is different than said second depth (fig. 3); and 
concave indentations (380/381 form cavities portions and layers are porous that don’t extend vertically) defined in said implantable layer ([0021-0049], figs. 1-3 and teaches having holes 390 extend through both layers [0050] and shows in fig. 5 pores/openings arranged only partially across the buttress, ([0015-0017], fig. 5). 
Prommersberger et al. fails to explicitly disclose the concave indentations extend through said first depth and extend partially through said second depth.
Ebersole et al. teaches having a buttress/adjunct/compensator/implantable layer (40/50) with different thickness portions (54/52/58, fig. 4) concave indentations (32/42/52/62) extend entirely through said first thickness/dimension/depth and/or extend partially through a second thickness/dimension/depth (staples 56 extend all the way through form a cavities/openings/holes that all the way through [0051-0085], figs. 1-6). 
Ebersole et al. states:  “etching described above may be on one or more surfaces of an article [0051]… depth of the etching may be any depth such that the article is not completely perforated by the etching. For example, the etch depth may be from about 5% to about 90% of the thickness "t" of the article (i.e., FIG. 2A). The diameter or width of the etching may similarly vary” [0052]
Hess et al. teaches having a single layer buttress (600) having cavities (620) extend entirely through the thickness ([0229-0231], figs. 122-127).
Given the suggestion and teachings of Prommersberger et al. to have a multilayer buttress/adjunct/compensator/implantable layer with pores/cavities/openings/holes that extend entirely through the vertical dimension/thickness/depth and reinforcement members within a layer that form cavities/openings/holes that do not extend all the way through vertically, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the buttress/adjunct/compensator/implantable layer with having concave indentations that extend through said first depth and extend partially through said second depth for holding medicine, aiding in cutting, and/or for having different thickness in portions of the buttress/adjunct/compensator/implantable layer as taught by Ebersole et al. and Hess et al.
Regarding claim 32, rommersberger et al. discloses a staple cartridge (figs. 1-2) for stapling the tissue of a patient, comprising: a cartridge body (104), wherein staple cavities (108, fig. 2) are defined in said cartridge body; staples removably positioned in said staple cavities [0005, 0019, 0050, 0072]; and an adjunct (150/350) releasably secured relative to said cartridge body, wherein said adjunct comprises a plurality of layers ([0021-0049], figs. 1-3), and wherein said plurality of layers comprises: 
a first dimension (fig. 3); 
a second dimension wherein said first dimension is different than said second dimension (fig. 3); and
openings (380/381 form cavities portions and layers are porous that don’t extend vertically) defined in said adjunct, 
Prommersberger et al. fails to explicitly disclose the openings extend entirely through said first dimension and extend partially through said second dimension.
Ebersole et al. teaches having a buttress/adjunct/compensator/implantable layer (40/50) with different thickness portions (54/52/58, fig. 4) cavities/openings/holes (32/42/52/62) extend entirely through said first thickness/dimension/depth and/or extend partially through a second thickness/dimension/depth (staples 56 extend all the way through form a cavities/openings/holes that all the way through [0051-0085], figs. 1-6). 
Ebersole et al. states:  “etching described above may be on one or more surfaces of an article [0051]… depth of the etching may be any depth such that the article is not completely perforated by the etching. For example, the etch depth may be from about 5% to about 90% of the thickness "t" of the article (i.e., FIG. 2A). The diameter or width of the etching may similarly vary” [0052]
Hess et al. teaches having a single layer buttress (600) having cavities (620) extend entirely through the thickness ([0229-0231], figs. 122-127).
Given the suggestion and teachings of Prommersberger et al. to have a multilayer buttress/adjunct/compensator/implantable layer with pores/cavities/openings/holes that extend entirely through the vertical dimension/thickness/depth and reinforcement members within a layer that form cavities/openings/holes that do not extend all the way through vertically, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the buttress/adjunct/compensator/implantable layer with having the openings extend entirely through said first dimension and extend partially through said second dimension for holding medicine, aiding in cutting, and/or for having different thickness in portions of the buttress/adjunct/compensator/implantable layer as taught by Ebersole et al. and Hess et al.
Regarding claim 19, Prommersberger et al. teaches said cavities are oriented in linear pathways (380/381 shown linear, fig. 3, fig. 4 holes 390 are straight/linear, and fig. 5 shows pores linear). Hess et al. also teaches cavities (620) are oriented in linear pathways ([0229-0231], figs. 122-127).
Regarding claims 20-24, 26-31, and 33-38, Ebersole et al. teaches having cavities/openings/indentations comprise an array of capillary channels (32/42/52/62) on a tissue-facing side of said biocompatible tissue thickness compensator, wherein said capillary channels aid in fluid transport, wherein the capillary channels aid in tissue in-growth, the biocompatible tissue thickness compensator further comprises a longitudinal channel (52 or any of 32/42/62) configured to store a medicament therein ([0051-0085], figs. 1-6), wherein said capillary channels/openings are arranged in various directions, wherein said concave indentations are oriented in linear pathways ([0051-0085], figs. 1-6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-38 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731